                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                            ENTERED
                                                                                       February 14, 2019
                               UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION

MILORAD RAICEVIC,                                 §
                                                  §
               Plaintiff,                         §
VS.                                               §   CIVIL ACTION NO. 3:15-CV-327
                                                  §
WOOD GROUP PSN, INC., et al.,                     §
                                                  §
               Defendants.                        §

                             MEMORANDUM OPINION AND ORDER

          This personal injury case was tried to a jury, which found both the plaintiff and

one of the defendants, Fieldwood Energy, LLC (“Fieldwood”), negligent (Dkt. 223 at p.

20). Before the case was submitted to the jury, Fieldwood moved for judgment in its

favor as a matter of law under Federal Rule of Civil Procedure 50 (Dkt. 206). The Court

has considered the jury’s findings, the record in this case, the parties’ extensive briefing,

and the applicable law and will render judgment for Fieldwood and its co-defendants1 in

accordance with the jury’s verdict. In light of the rendition of that judgment and the

analysis below, Fieldwood’s Rule 50 motion is DENIED as moot.

          I.        BACKGROUND

          The plaintiff, Milorad Raicevic (“Raicevic”), argued at trial that he was injured

when he slipped and fell while working as a production technician on a fixed offshore

drilling platform owned by Fieldwood. At the time of his injury, Raicevic was working

on Fieldwood’s platform pursuant to a master services contract between his employer,


1
    The jury found that Fieldwood’s co-defendants were not negligent (Dkt. 223 at p. 18).


1 / 10
Waukesha Pearce (“Waukesha”), and Fieldwood. Fieldwood, though concededly not

Raicevic’s nominal employer, argued at trial (and continues to argue in its Rule 50

motion and post-trial briefing) that Raicevic was its “borrowed employee” when he was

hurt and that, as a result, Raicevic’s tort lawsuit against Fieldwood is barred under the

exclusive-remedy provisions of the Longshore and Harbor Workers’ Compensation Act

(“LHWCA”). See 33 U.S.C. § 905(a). The Court requested a finding from the jury on

each of the nine factors used by courts in the Fifth Circuit to determine whether a person

should be considered a borrowed employee under the LHWCA. See Fed. R. Civ. P. 49(a).

In light of those findings, the Court must now decide whether Raicevic was Fieldwood’s

borrowed employee at the time of his injury. See Brown v. Union Oil Co. of Cal., 984

F.2d 674, 677–79 (5th Cir. 1993) (explaining that, even when a case involves factual

disputes on the issue of borrowed employee status and requires findings by a factfinder,

“[t]he issue of borrowed employee status is a matter of law for the district court to

determine”) (quotation marks omitted). The Court concludes that he was.

         II.   LHWCA COVERAGE

         As a preliminary matter, the Court must briefly address the argument raised by

Raicevic in his borrowed-employee briefing that Fieldwood failed to “secure payment of

compensation” within the meaning of the LHWCA and therefore cannot assert the

borrowed-employee defense (Dkt. 299 at p. 40). Under Federal Rule of Civil Procedure

49(a)(3), the Court may make a fact finding on this issue, and the Court disagrees with

Raicevic.




2 / 10
          The LHWCA’s exclusive-remedy provisions give employers what is commonly

called a “workers’ comp bar” to tort liability; but, like many such statutory comp bars,2

the LHWCA’s provisions may only be invoked by employers who elect to obtain

workers’ compensation insurance coverage. Specifically, the LHWCA requires

employers seeking the protection of its comp bar to either: (1) purchase LHWCA

workers’ compensation insurance from a commercial carrier that has been authorized by

the Department of Labor to provide that insurance; or (2) receive permission from the

Department of Labor to self-insure. See 33 U.S.C. §§ 905(a), 932; Langfitt v. Federal

Marine Terminals, Inc., 647 F.3d 1116, 1119 n. 5 (11th Cir. 2011). In the case of a

borrowed employee, the borrowing employer may invoke the comp bar but is liable for

the borrowed employee’s compensation benefits; and the employee’s nominal employer

may seek reimbursement from the borrowing employer for any compensation benefit

payments the nominal employer has made. Total Marine Servs., Inc. v. Dir., Office of

Worker’s Comp. Programs, U.S. Dep’t of Labor, 87 F.3d 774, 777–79 (5th Cir. 1996).

          As discussed in greater detail below, the Court submitted the borrowed-employee

issue to the jury by requesting nine separate fact findings using the special-verdict

procedure authorized by Federal Rule of Civil Procedure 49(a)(1). However, the Court

did not submit to the jury any question regarding whether Fieldwood purchased workers’

compensation insurance or permissibly self-insured, and Raicevic neither objected to the

omission nor requested that the Court submit any such questions to the jury. To the

contrary, Raicevic himself made a motion in limine, which the Court granted, barring

2
    See, e.g., Tex. Lab. Code § 406.003.


3 / 10
discussion of workers’ compensation insurance (Dkt. 161 at pp. 6, 9; Dkt. 297-11 at p. 6).

Moreover, in the joint pretrial order, the parties did not list among their contested issues

the questions of whether Fieldwood purchased workers’ compensation insurance or

permissibly self-insured (Dkt. 134). Under Rule 49(a)(3), therefore, the Court may make

fact findings on the issues of whether Fieldwood purchased workers’ compensation

insurance or permissibly self-insured. Fed. R. Civ. P. 49(a)(3); see also, e.g., Taherzadeh

v. Clements, 781 F.2d 1093, 1100 (5th Cir. 1986) (“In the absence of a demand by the

parties that an issue be submitted, and if such issue is omitted, [Rule 49(a)] allows the

Court to make its own findings on the omitted issue.”).

         The Court finds that Fieldwood secured payment of compensation under the

LHWCA by purchasing an LHWCA workers’ compensation insurance policy from

American Zurich Insurance Company. Fieldwood’s borrowed-employee briefing includes

a copy of its workers’ compensation insurance policy that is attached to a business

records affidavit sworn out by its vice president of risk management (Dkt. 297-4). The

policy was in force at the time of Raicevic’s injury and was written by American Zurich

Insurance Company. The Court takes judicial notice under Federal Rule of Evidence 201

that American Zurich Insurance Company has been authorized by the Department of

Labor to provide LHWCA workers’ compensation insurance since 2002. See

www.dol.gov/owcp/dlhwc/lscarrier.htm.

         Since it secured payment of compensation within the meaning of the LHWCA,

Fieldwood may invoke the borrowed-employee defense and the LHWCA’s exclusive-

remedy provisions.


4 / 10
         III.   BORROWED EMPLOYEE STATUS UNDER THE LHWCA

         Raicevic sued Fieldwood and the other defendants under the Outer Continental

Shelf Lands Act (“OCSLA”). OCSLA provides that Louisiana tort law applies here (to

the extent that it is not inconsistent with federal laws and regulations) because the

platform on which Raicevic was injured would have been within Louisiana’s boundaries

if those boundaries were extended seaward to the outer margin of the outer Continental

Shelf. See 43 U.S.C. § 1333(a)(2)(A). However, OCSLA also provides that the LHWCA

applies here because the platform on which Raicevic was injured was conducting

operations “for the purpose of exploring for, developing, removing, or transporting by

pipeline the natural resources . . . of the subsoil and seabed of the outer Continental

Shelf,” see 43 U.S.C. § 1333(b), and “[u]nder the LHWCA, a company that can establish

that an injured worker is its borrowed employee only has to pay workers’ compensation;

it has no tort liability.” Santacruz v. Hertz Equipment, No. 3:12-CV-348, 2015 WL

2340330, at *2 (S.D. Tex. Apr. 27, 2015) (Costa, J.); see also Total Marine, 87 F.3d at

777. In other words, Louisiana tort law provides any tort remedies that Raicevic would

have against Fieldwood; but the Fifth Circuit’s maritime borrowed-employee

jurisprudence controls the inquiry of whether Raicevic can sue Fieldwood in tort in the

first place.

         As the Fifth Circuit has acknowledged, “[s]ome confusion has arisen from the

application of the ‘borrowed employee’ doctrine to the tort immunity under LHWCA

context.” Melancon v. Amoco Production Co., 834 F.2d 1238, 1245 n. 12 (5th Cir. 1988).

Fifty years ago, the Fifth Circuit set out the following nine factors for district courts to


5 / 10
use as guideposts in admiralty cases when determining whether a person nominally

employed by one employer should be considered the borrowed employee of another: (1)

who has control over the employee and the work he is performing, beyond mere

suggestion of details or cooperation; (2) whose work is being performed by the

employee; (3) whether an agreement, understanding, or meeting of the minds exists

between the nominal and the borrowing employer; (4) whether the employee acquiesced

in the new work situation; (5) whether the original employer terminated his relationship

with the employee; (6) who furnished the employee’s tools and place of performance; (7)

whether the employee’s new employment was over a considerable length of time; (8)

whether the nominal or the borrowing employer had the right to discharge the employee;

and (9) whether the nominal or the borrowing employer had the obligation to pay the

employee. Ruiz v. Shell Oil Co., 413 F.2d 310, 312–13 (5th Cir. 1969). Ruiz provided no

guidance regarding how to weigh or apply these factors; rather, the opinion noted that

“no one of these factors, or any combination of them, is decisive, and no fixed test is used

to determine the existence of a borrowed-servant relationship[.]” Id. at 312.

         Further complicating this analysis is the fact that courts in the Fifth Circuit use the

same Ruiz factors whether they are deciding a borrowed-employee issue in the maritime

vicarious liability context (where a borrowed-employee finding imputes tort liability for

the borrowed employee’s actions to the borrowing employer) or the LHWCA context

(where a borrowed-employee finding bars a tort lawsuit by the borrowed employee

against the borrowing employer). Compare Johnson v. GlobalSantaFe Offshore Services,

Inc., 799 F.3d 317, 322 (5th Cir. 2015) (explaining use of the Ruiz factors in the


6 / 10
admiralty context to determine whether an employee was “borrowed” so as to make the

allegedly borrowing employer vicariously liable for his actions) with Melancon, 834 F.2d

at 1243–46 (explaining use of the Ruiz factors in the LHWCA context to determine

whether an employee was “borrowed” so as to shield the allegedly borrowing employer

from his tort lawsuit). And the different legal contexts naturally impart different weight to

different factors—for instance, “the ‘control’ factor is by a good measure the most

significant in the vicarious liability context but is de-emphasized for the LHWCA.”

Santacruz, 2015 WL 2340330 at *2 (citations and some quotation marks omitted).

Fortunately, post-Ruiz Fifth Circuit LHWCA opinions have clarified and distilled the

Ruiz test, as this passage from the opinion in Gaudet v. Exxon Corp., 562 F.2d 351 (5th

Cir. 1977), well illustrates:

              Of the constellation of Ruiz factors that may decide the issue then, certain
              factors are most pertinent when the borrowed employee doctrine is used as
              a defense to common law liability in the LHWCA context. The principal
              focus within the Ruiz test in this case should therefore be: (1) was the
              second employer itself responsible for the working conditions experienced
              by the employee, and the risks inherent therein and, (2) was the
              employment with the new employer of such duration that the employee
              could be reasonably presumed to have evaluated the risks of the work
              situation and acquiesced thereto? The first test, of course, parallels the Ruiz
              tests of which employer furnishes tools and place of performance and
              whether the first employer has terminated his relationship with the
              employee. The second parallels the tests of employment over a considerable
              length of time and agreement or acquiescence by the employee. Other
              factors in Ruiz may of course be helpful to the court in evaluating whether
              the LHWCA should apply in a given case, but no others should be
              considered essential.
              Gaudet, 562 F.2d at 357 (italics added); see also Melancon, 834 F.2d at
              1245 n. 12 (“[T]his Court in Gaudet stressed the importance of the fourth,
              fifth, sixth, and seventh factors under Ruiz [in LHWCA cases.]”).




7 / 10
         With Ruiz and its progeny in mind, the Court will now turn to the jury’s findings

in this case.

         IV.    THE JURY’S FINDINGS ON THE BORROWED-EMPLOYEE
                FACTORS

         In its answers to the Court’s questions on the Ruiz factors, the jury in this case

found that: (1) Fieldwood did not have control over Raicevic and the work he was

performing beyond mere suggestion of details or cooperation; (2) Raicevic was

performing Fieldwood’s work; (3) there was an agreement, understanding, or meeting of

the minds between Waukesha and Fieldwood; (4) Raicevic acquiesced in the new work

situation; (5) Waukesha did not terminate its relationship with Raicevic prior to the

incident made the basis of this lawsuit; (6) Fieldwood furnished the tools and place for

Raicevic’s performance; (7) Raicevic did not work for Fieldwood for a considerable

length of time; (8) Fieldwood did not have the right to discharge Raicevic; and (9)

Fieldwood did not have the obligation to pay Raicevic (Dkt. 223 at pp. 23–24). Critically,

the jury specifically found that Raicevic acquiesced to perform Fieldwood’s work to

Fieldwood’s specifications3 using Fieldwood’s tools on Fieldwood’s platform. To distill

these findings as discussed in Gaudet, Fieldwood was “responsible for the working

conditions experienced by [Raicevic], and the risks inherent therein[;]” and Raicevic

“evaluated the risks of the work situation and acquiesced thereto[.]” Gaudet, 562 F.2d at




3
 The master services contract between Waukesha and Fieldwood required Waukesha employees
to perform Fieldwood’s work “in strict conformity with the specifications and requirements
contained in the job order” submitted by Fieldwood (Dkt. 297-13 at p. 4).


8 / 10
357. No other factors need, or even should, be considered essential. Id. Raicevic was

Fieldwood’s borrowed employee for LHWCA purposes.

         The Court notes that it is not, as Fieldwood has requested (Dkt. 297 at p. 8),

disregarding any of the jury’s findings. The jury’s finding that Fieldwood did not have

control over Raicevic and the work he was performing beyond mere suggestion of details

or cooperation does not contradict the jury’s other findings or the Court’s legal

conclusion. Ruiz’s “control” factor, though critical when establishing vicarious liability,

is “de-emphasized for the LHWCA.” Santacruz, 2015 WL 2340330 at *2 (citation and

quotation marks omitted). While a finding that Fieldwood exercised enough control over

Raicevic to make Fieldwood vicariously liable for Raicevic’s actions would, under the

Court’s reading of the relevant caselaw, have been sufficient to allow Fieldwood to

invoke the LHWCA’s comp bar, it was not necessary. Similarly, the finding that Raicevic

did not work for Fieldwood for a considerable length of time does not contradict the

finding that Raicevic acquiesced to his work situation. Although a long-term relationship

supports a finding of borrowed employment, “the converse is not true.” Capps v. N.L.

Baroid-NL Industries, Inc., 784 F.2d 615, 618 (5th Cir. 1986). Under the guidance

provided by the Fifth Circuit, the jury’s findings are entirely consistent with the

conclusion that Raicevic was Fieldwood’s borrowed employee for LHWCA purposes,

although these same findings might not support the conclusion that Fieldwood could be

held vicariously liable for Raicevic’s actions.




9 / 10
          V.    CONCLUSION

          For the reasons explained above, the Court holds, in accordance with the jury’s

findings and the Court’s own finding on LHWCA insurance coverage, that Fieldwood

may invoke the exclusive-remedy provisions of the LHWCA to bar Raicevic’s tort action

against it. Since the jury found that Fieldwood’s co-defendants were not negligent, the

Court renders judgment for the defendants in this case. Fieldwood’s motion for judgment

in its favor as a matter of law under Federal Rule of Civil Procedure 50 (Dkt. 206) is

DENIED as moot.

          The Court will issue a separate final judgment.

          SIGNED at Galveston, Texas, this 14th day of February, 2019.


                                                ___________________________________
                                                George C. Hanks Jr.
                                                United States District Judge




10 / 10
